COURT
OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
NO. 2-02-445-CV

MICHAEL R. BENBO           
           
           
           
           
           
APPELLANT
V.
BILLY COULSON, D.D.S.                                                        
        APPELLEE
----------
FROM THE 89TH DISTRICT COURT OF WICHITA
COUNTY
----------
MEMORANDUM OPINION
(1) AND JUDGMENT
----------
On January 3, 2003, we notified appellant,
in accordance with rule 42.3, that this court may not have jurisdiction over
this appeal because there is no final judgment. TEX.
R. APP. P. 42.3. We
stated that the appeal would be dismissed for want of jurisdiction unless
appellant or any party desiring to continue the appeal filed with the court
within ten days a response showing grounds for continuing the appeal.
We received appellant's response on
January 17, 2003. The appellant's response has been considered, and it is the
opinion of the court that this appeal should be dismissed for want of
jurisdiction. See TEX. R. APP.
P. 42.3(a), 43.2(f). Accordingly, we dismiss the appeal.
          
           
           
           
           
           
        PER
CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
[DELIVERED JANUARY 30, 2003]

1. See Tex. R. App. P. 47.4.